              Case 1-19-45037-reg                Doc 35        Filed 12/03/19           Entered 12/03/19 17:24:55




                                         UNITED STATES BANKRUPTCY COURT
                                             Eastern DISTRICT OF New York



In re 108 Wallabout SA Corp.                                                     Case No. 19-45037 (CEC)
      Debtor                                                            Reporting Period: 10/01/2019 - 10/31/2019

                                                                       Federal Tax I.D. # XX-XXXXXXX
                                                                                              ----------
                                      SINGLE ASSET REAL ESTATE COMPANIES

     File with the Court and submit a copy to the United States Trustee within 20 days after the end of the month and
     submit a copy of the report to any official committee appointed in the case.
     (Reports for Rochester and Buffalo Divisions of Western District ofNew York are due 15 days after the end of
     the month, as are the reports for Southern District ofNew York.)

     REQUIRED DOCUMENTS                                                      Form No.         Document Explanation
                                                                                              Attach d Attached
      Schedule of Cash Recei ts and Disbursements                             MOR-1 (RE)
      Bank Reconciliation (or copies of debtor's bank
                    c1_·li...at...io...n...s_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ MOR-1 (CON'T)
    .,_r_ec...o...n...
        Co ies of bank statements                                                                v
        Cash disbursements ·ournals
     Statement of O erations
     Balance Sheet                                                                              v
     Su.mm

     Rent Roll                                                         MOR-5     (RE)
     Pa ents to Insiders and Professional                              MOR-6     (RE)
     Post Petition Status of Secured Notes, Leases Pa able             MOR-6     (RE)
     Cash Flow Pro· ection                                             MOR-7     (RE)
     Debtor Questionnaire                                              MOR-8     (RE)

     I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
     are true and correct to the best ofmy knowledge and belief.

     Signature of Debtor   ..AIJ--.
                           ~ "}'                                                                           Date


     Name and Title


     *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a
     partnership; a manager or member if debtor is a limited liability company.




                                                                                                                         FORM MOR (RE)
                                                                                                                                2/2008
                                                                                                                           PAGE 1 OF1
             Case 1-19-45037-reg                             Doc 35              Filed 12/03/19                    Entered 12/03/19 17:24:55




In re 108 Wallabout 5A Corp.                                                                 Case No. 19-45037 (CEC)
      Debtor                                                                        Reporting Period: 10/01/2019 - 10/31/2019

                        SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

     Amounts reported should be from the debtor's books and not the bank statement The beginning cash should be the ending cash from the prior month
     or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
     ACTUAL" column must equal the snm of the fhree bank account columns. Attach copies of the bank statements and the cash disbursements journal.
     The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be                re e, 1'µ  cl
     attached for each account. [See MOR-I (CON'T)]                                              -,<   OJ: f .Jke.,..,* t>("et1eJ                   ~jl{,e/' "')                # .• f
                                                                                                                                                     ..-r-t,..e oc.-1;;0.!,e,r f-lV!4"°




    PREPETITION
    ACCOUNTS RECEIVABLE -
    POSTPETITION
    LOANS AND ADVANCES
    SALE OF ASSETS
    OTHER 'ATTACH LIST
    TRANSFERS 'ROM DIP ACCTS
       TOTAL RECEIPTS
    mr
    PAYROLL TAXES
    SALES, USE, & OTHER TAXES
    lNVENTORY PURCHASES
    SECURED/RENTAL/LEASES
    INSURANCE
    ADMINISTRATIVE
    SELLING                                                                                                                                                      .;.. s e e Be\11 J_
    OTHER 'ATTACH LIST
    OWNERDRAW*                                                                                                                                                     sic<k~,,,f
    TRANSFERS V DIP ACCTS                                                                                                                                           -$ark Feer
    PROFESSIONAL FEES




     • COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                              THE FOLLOWING SECTION MUST BE COMPLETED
    DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

    TOTAL DISBURSEMENTS
      LESS: TRANSFERS TO OTHER DEBTOR IN
    POSSESSION ACCOUNTS
      PLUS: ESTATE DISBURSEMENTS MADE BY
    OUTSIDE SOURCES (i.e. from escrow accounts)
    TOTAL DISBURSEMENTS FOR CALCULATING
    U.S. TRUSTEE OUARTERLY FEES




                                                                                                                                                                      FORM MOR-1 (RE)
                                                                                                                                                                               2/2008
                                                                                                                                                                          PAGE1 OF1
           Case 1-19-45037-reg                      Doc 35          Filed 12/03/19              Entered 12/03/19 17:24:55




In re 108 Wallabout SA Corp.                                                      Case No. 19-45037 (CEC)
      Debtor                                                             Reporting Period: 10/01/2019 - 10/31/2019

                                          BANK RECONCILIATIONS
     Continuation Sheet for MOR-1
     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted   . h,. .{,-
     for this page.                                                             G-f /3 Ci.JI k s-b CA., f::1:-_ t"-(I n
     (Bank account numbers may be redacted to last four numbers.)           5
                                                   Operating                        Tax                      Other
                                           #                            #                         #




     (+)DEPO
      'ATTACH LIST
     (-) OUTSTAND
     CHECKS 'AITA
     OTHER (A




     OTHER




                                                                                                                                      FORM MOR-1 (CONT)
                                                                                                                                                  2/2008
                                                                                                                                            PAGE 1 OF1
           Case 1-19-45037-reg                            Doc 35      Filed 12/03/19                Entered 12/03/19 17:24:55




In re 108 Wallabout 5A Corp.                                                                         Case No. 19-45037 (CEC)
      Debtor                                                                                Reporting Period: 10/01/2019 - 10/31/2019


                                          STATEMENT OF OPERATIONS (Income Statement)
     The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
     when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.


                                                                                                    MONTH             CUMULATIVE -FILING
                                                                                                                           TO DATE




    Advertising
    Auto and Truck Ex ense
    Cleaning and Maintenance
    Commissions
    Officer/Insider Compensation*
    Insurance
    Management Fees/Bonuses
    Office Ex ense
    Other Interest
    Repairs
    Supplies
    Taxes - Real Estate
    Travel and Entertainment
    Utilities
    Other (attach schedule)
    Total O erating Expenses Before Depreciation
    Depreciation/Depletion/Amortization




     Professional Fees
     U.S. Trustee Quarterly Fees
     Interest Earned on Accumulated Cash from Chapter 11 (see
     continuation sheet

                                                   attach schedule

     Income Taxes
     Net Profit (Loss)
    *"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                           FORM MOR-2 (RE)
                                                                                                                                                    2/2008
                                                                                                                                               PAGE 1 OF2
           Case 1-19-45037-reg                     Doc 35                       Filed 12/03/19                             Entered 12/03/19 17:24:55




In re 108 Wallabout 5A Corp.                                                                                           Case No. 19-45037 (CEC)
      Debtor                                                                                                  Reporting Period: 10/01/2019 - 10/31/2019

     BREAKDOWN OF "OTHER" CATEGORY

     OTHER QPERATIONAL EXPENSES
                ~
                      --.........
                                    .....____


     OTHER INCOME
                                                ----   -.............
                                                                        -.............
                                                                                         -.............

                                                                                                          "    .............
     OTHER EXPENSES                                                                                                            .............._
                                                                                                                                                 ............



     OTHER REORGANIZATION EXPENSES
                                                                                                                                                                '   ~
                                                                                                                                                                        ~
                                                                                                                                                                            '-----·




     Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
     Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
     bankruptcy proceeding, should be reported as a reorganization item.




                                                                                                                                                                                      FORM MOR-2 (RE)
                                                                                                                                                                                              2/2008
                                                                                                                                                                                          PAGE20F2
                     Case 1-19-45037-reg                                Doc 35               Filed 12/03/19                     Entered 12/03/19 17:24:55


In re 108 Wallabout 5A Corp.                                                                       Case No.                19-45037 (CEC)
      Debtor                                                                          Reporting Period:             10/01/2019 - 10/31/2019

                                                                                 BALANCE SHEET
     The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.




     Restricted Cash and Cash Equivalents (see continuation
     sheet
     Accounts Receivable et
     Notes Receivable
     Pre aid Ex enses




    *"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                             FORM MOR-3 (RE)
                                                                                                                                                                      2/2008
                                                                                                                                                                 PAGE 1 OF2
                  Case 1-19-45037-reg                      Doc 35          Filed 12/03/19                Entered 12/03/19 17:24:55


In re 108 Wallabout 5A Corp.                                                  Case No.               19-45037 (CEC)
      Debtor                                                         Reporting Period:        10/01/2019 - 10/31/2019

     BALANCE SHEET - continuation section




     Restricted Cash: Cash that is restricted for a specific use and not available to fund operations.
     Typically, restricted cash is segregated into a separate account, such as an escrow account.




                                                                                                                                     FORM MOR-3 (RE)
                                                                                                                                             2/2008
                                                                                                                                         PAGE20F2
                                        Case 1-19-45037-reg                  Doc 35     Filed 12/03/19            Entered 12/03/19 17:24:55


In re 108 Wallabout SA Corp.                                                                          Case No. 19-45037 (CEC)
      Debtor                                                                                 Reporting Period: 10/01/2019 -10/31/2019


                                        SUMMARY OF UNPAID POST-PETITION DEBTS


                                                                                        Number of Days Past Due
                                                          Current           0-30         31-60     I    61-90          Over91     Total


     Rent
     Secured Debt/Adequate Protectw
     Payments
     Professional Fees
     Real Estate Taxes
     Other Po1,t-Petitjo,n debt aist creditor




     Total Post-petition Debts

     Explain how and when the Debtor intends to pay any past due post-petition debts.




                                                                                                                                              FORM MOR-4 (RE)
                                                                                                                                                       2/2008
                                                                                                                                                  PAGE 1 OF 1
                                    Case 1-19-45037-reg             Doc 35       Filed 12/03/19         Entered 12/03/19 17:24:55




In re 108 Wallabout SA Corp.                                                                                              Case No. 19-45037 (CEC)
      Debtor                                                                                                     Reporting Period: 10/01/2019 - 10/31/2019

                                                                               RENT ROLL

     A rent roll must be included for each property. The debtor's rent roll may be substituted for this page. Attach additional sheets as needed.
                 /[Jg t.Jq(/c; ~u.f-
     Property: _ _ _ _ _ _ _ _ _ _ __
     Square Footage:




                                                                                                                          Totals       I /'?&f, "fo I /Y, Is~
                                                                                                                                                                FORM MOR-5 (RE)
                                                                                                                                                                         2/2008
                                                                                                                                                                    PAGE 1 OF 1
             Case 1-19-45037-reg                         Doc 35            Filed 12/03/19                 Entered 12/03/19 17:24:55




In re 108 Wallabout 5A Corp.                                               Case No. 19-45037 (CEC)
     Debtor                                                       Reporting Period: 10/01/2019 -10/31/2019



                                            PAYMENTS TO INSIDERS AND PROFESSIONALS

     Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
     Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
     (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets ifnecessary.




    * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPRO


          POST-PETITION STATUS OF SECURED NOTES, LEA S PAYABLE
                   AND ADEQUATE PROTECTION PAYMENT




                                                                                                                                                   FORM MOR-6 (RE)
                                                                                                                                                            2/2008
                                                                                                                                                       PAGE 1 OF 1
                          Case 1-19-45037-reg                  Doc 35         Filed 12/03/19              Entered 12/03/19 17:24:55

In re 108 Wallabout 5A Corp.                                                                                                 Case No. 19-45037 (CEC)
      Debtor                                                                                                        Reporting Period: 10/01/2019 - 10/31/2019

                              CASH FLOW PROJECTION FOR THE PERIOD _ _ _ _ _ THROUGH _ _ _ __

     A cash flow projection must be included for each property. The debtor's cash flow projection may be substituted for this page. Attach additional sheets as needed.
     This projection needs to be completed at the beginning of the case, every year, or when there are significant changes (i.e. tenant change, rent change, etc.)

     Property:                                                                                                          f\--t---&i~J        ~ v d2)-e,, f-.
     Square Footage:

                                                                                                                                          MONTH




    Expense
    Cleaning and
    Maintenance
    Commissions
    Officer/Insider
    Compensation*
    Insurance
    Management
    Fees/Bonuses
    Office Expense
    Other Interest
    Repairs
    Supplies
    Taxes - Real Estate
    Travel and
    Entertainment
    Utilities
    Other (attach
    schedule)




    Tenant
    Improvements
    Vacancy Allowance

    Net Cash Flow




                                                                                                                                                       FORM MOR-7 (RE)
                                                                                                                                                               212008
                                                                                                                                                           PAGE 1 Of 1
           Case 1-19-45037-reg               Doc 35        Filed 12/03/19         Entered 12/03/19 17:24:55




In re 108 Wallabout 5A Corp.                                                           Case No. 19-45037 (CEC)
      Debtor                                                                  Reporting Period: 10/01/2019 - 10/31/2019



                                         DEBTOR QUESTIONNAIRE
     IMust be completed each month. lt the answer to any 01 me                      Yes                 No
      questions is "Yes", provide a detailed explanation of each item.
     Attach additional sheets if necessary.
     ttave any assets been sold or transrerrea outs1ae tne normal course or
   1 business this reporting period?                                                                  ./
     Have any tunds been 01sbursed trom any account other than a deotor
   2 in possession account this reporting period?
                                                                                                     v'
     Is the Uebtor ae1mquent m the timely 111mg ot any post-pet1t10n tax
   3 returns?                                                                                        ✓
     IAre workers compensation, general naornty or otner necessary
   4 insurance coverages expired or cancelled, or has the debtor received
     notice of expiration or cancellation of such policies?
                                                                                                     ✓
   5
     Is the Debtor delinquent in paying any insurance premium payment?                                ✓
     Have any payments been made on pre-petition 11ao111t1es this reportmg
   6 period?                                                                                          ✓
     Are any post pet1t1on receivables (accounts, notes or loans) due trom
   7 related parties?                                                                               v
   8 Are any post petition State or Federal income taxes past due?                                  V
   9 Are any post pet1t10n real estate taxes past due?                                               ,;J
  10 Are any other post pet1t10n taxes past due?                                                       ,./
  11 Have any pre-petition taxes been paid during this reporting period?                                .._/
  12 Are any amounts owed to post petition creditors delinquent?                                      ✓
     ttave any post pet1t1on Joans been been rece1vea oy tne ueotor rrom
  13 any party?                                                                                        ✓

  14 Is the Debtor delinquent in paying any U.S. Trustee fees?                                         ,J
     us the Uebtor aennquent with any court ordereo payments to attorneys
  15 or other professionals?                                                                           J
     ttave the owners or shareho!Oers rece1vea any compensation outside 01
  16 the normal course of business?                                                                   ✓




                                                                                                                   FORM MOR-8 (RE)
                                                                                                                            2/2008
                                                                                                                       PAGE1 OF1
                      Case 1-19-45037-reg                              Doc 35              Filed 12/03/19       Entered 12/03/19 17:24:55


     • ~ BankUnited                                                                                                                                   Page 1 of3

       P.O. Box 521599                Miami, FL 33152-1599




       II 1111 111 11 I• 111I11 1 11 11II• 11 1111 I111' 11111 IIII IIIII111 111 1IIII
                               I                                 I
                                                                                                           r~
                 >019701 3530271 0001 008229 102                                                            !~          cli~ntC~~e:: < . 877-779-BANKt;~65)                      >      I
                 108 WALLABOUT 5A CORP
                 DEBTOR IN POSSESSION
                 CASE #1-19-45037-CEC
                 266 BROADWAY SU.ITE 501 .
                                                                                                            f(31             .·.-·.','   '
                                                                                                                                                 linkUhttt~:kt                       ··•ll
                 BROOKLYN NY 11211
                                                                                                             ~ · . c3ankAddress: ,B~nkynited .. .                      i                !
-=                                                                                                                                 • ·~l~mf0f ;::t-1M9 · I  L
                                                                                                                                                             5


-                                                                                                           'P'=•~«•~=,tr~-~•·=·-~=~a=w~~~;.;,:~,w;,~~,..,_~,._~_,;~~_:,.,~~.;.,,_,,,~J,




     DIP BUSINESS CHECKING Account ********8987

     Account Summary
     StatementBalance as qf 10/02/2019                                                                                                                                         $0;00
                   Plus                                                           2      Deposits and Other Credits                                                         $175.00
                   Less                                                           1 • Withdrawals; Checks, and Other Debits                                                . $165.49
                   Less                                                                  Service Charge                                                                         $0.00
                   Plus                                                                  .rnte.rest Paid                                                                       $0.00
     Statement Balance as of 10/31/2019                                                                                                                                        $9.51


     Activity By Date
     Date                 Des,cription                                                                     Withdrawals · ·                    Deposits                     ··sa/ance
     10/04/2019            Customer Deposit                                                                                                     $100.00                     $100.00
     10/29/2019            Customer DepOsit                                                                                                      $75.00                    .. $175.oo
     10/31/2019            Deluxe SBS    BUS PROD                                                                $165.49                                                        $9.51
                            02046134299128
                            108 WALLABOUT 5A CORP
w~
~


     Balances by Date
     Date        Balance                           ·Date             Balance                       Date    Balance                           Date .     Balance ·
     10/02       $0.00                               10/04           $100.00                       10/29   $175.00                           10/31      $9.51


                                                                                   BankUnited, N.A.
                         Case 1-19-45037-reg      Doc 35   Filed 12/03/19           Entered 12/03/19 17:24:55


     •1t. BankUnited                                                                                     Page3 of3
                                                                             ?-"~~:~~.~~~..~ ~ " ' ! . • ' . ' ~ ~ - ~
       P.O. Box 521599         Miami, FL 33152-1599
                                                                             t      State01entOate: O~Jobef<31!      2019 .. ·     I
                                                                             I...   J~ccountNurnber:
                                                                                              .   .
                                                                                                       ~r~a9a7··.··..
                                                                                                        ·< ' •             .     ·1..i
                                                                            ·--~-..,~-"=··.:__c~;;.~..,;;;,~~l


     If your account does not balance please check the following carefully:
     Have you entered the amount of each check in your checkbook register?

--   Are the amounts of your deposits and other additions entered in your checkbook register the same as those on this
     statement?
     Have you checked all additions and subtractions in your checkbook register?
     Have you carried the correct balance forward when starting a new page in your checkbook register?
=
     IN CASE OF QUESTIONS OR ERRORS ABOUT YOUR STATEMENT:
     PLEASE CALL (TOLL FREE) 1-877-779-BANK (2265) OR WRITE US AT:

                                                 BankUnited Operations I EFT Error
                                             7815 NW 148th ST, Miami Lakes, FL 33016

     For Consumer Customers Only
     Please contact us if you think your statement is wrong or if you need additional information about a transaction. We
     must hear from you no later than 60 days after we sent you the FIRST statement on which the error or problem
     appeared. ·                                          ·
     1. Tell us your name and account number.
     2. Describe the error or the transfer you are unsure about and explain as clearly as you can why you believe there
     is an error or why you need further information.
     3. Tell us the dollar amount of the suspected error.
     You may be required to put your request in writing. We will investigate your complaint and will correct any error
     promptly.

     For Electronic Funds Transfers, if we take more than 10 business days to investigate and correct the error, (20
     business days if you are a new customer for electronic funds transfers occurring during the first 30 days after the
     first deposit is made to your account), we will recredit your consumer account for the amount you think is in error
     (plus interest if your account earns interest), so that you will have the use of the money during the time it takes us
     to complete our investigation.

     For Substitute Checks, ifwe take more than 10 business days to investigate and correct the error, we will recredit
     your consumer account for the amount of loss up to the lesser of $2,500.00 (plus interest if your account earns
     interest) or the amount of the substitute check. If your account is new (30 days from the date your account was
     established), has been subject to repeated overdrafts, or we believe the claim is fraudulent, we may delay the
     availability of recredited funds until we determine the claim is valid or until the 45th day after the claim was
     submitted.




      G)
      EOIIAl IIOIISING
                                                                                                             Member
                                                                                                             FDIC
      LENDER


                                                       BankUnited, N.A.
        Case 1-19-45037-reg    Doc 35       Filed 12/03/19    Entered 12/03/19 17:24:55



                     108 Wallabout


                              Budget

                                           Month         Annual
Income
     Rent Income                       $     1,180   $       14,159

Expenses
     RE Taxes                          $    333.33   $      4,000
     Water                             $    166.67   $      2,000
  ** Insurance                         $    258.33   $      3,100
     Repairs & Maintenance             $    250.00   $      3,000
   * US Trustee Fees                        108.33          1,300
     Total Expenses                    $     1,117   $     13,400

Net Income                             $       63    $        759

   ** No Payment plan. need to pay full amount in November
    * except for Oct 2019 we need to pay $325
